Citation Nr: 1609660	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of the cervical spine with mild thoracic spine kyphosis, also claimed as cervical spine/back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown. 38 C.F.R. § 20.704(c). If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted. Pursuant to 38 C.F.R. § 20.704(d) the determination as to whether good cause is shown is made by the Board.

In this case, the Veteran submitted a VA Form 9 (substantive appeal) in November 2011. On the VA Form 9, the Veteran requested a BVA hearing by live video conference. Accordingly, the Veteran's hearing was scheduled for December 10, 2015, before the Travel Board hearing at the San Antonio, Texas, RO, and the Veteran was timely notified of this hearing by letter. On November 27, 2015, the Veteran contacted VA indicating that he was unable to make the appointment and was advised to submit documentation in writing. See VBMS Note dated November 27, 2015.  A letter dated December 2, 2015, and received on December 10, 2015, indicates that the Veteran would not be able to attend the hearing because his fiancé had an accident, broke her neck, and had emergency surgery. The Veteran requests that his hearing be rescheduled and asserts that the emergency situation of his fiancé's health prevented him from timely requesting a new hearing date. 

As the Veteran notified VA two weeks prior to the hearing that he would be unable to attend, and provided good cause therefore, the requested hearing should be rescheduled.  38 C.F.R. § 20.704. 

The Veteran's VA Form 9 indicates that the Veteran requests a video conference hearing, but the Veteran was previously scheduled for a Travel Board hearing. On remand, the RO should contact the Veteran and clarify what type of hearing he would like to be rescheduled. 

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he clarify what type of hearing (e.g., Travel Board, video conference) he desires, if any.  Then, schedule the Veteran for the hearing requested, if any, before a Veterans law judge. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




